WOODLEY, Judge
The conviction is under a multiple count information for sales of beer on May 12, May 13 and May 16, 1959, in a dry area, with punishment assessed at $650 fine on each count.
*182The complaint and information were filed May 21, 1959, which was before the effective date of Art. 408a V.A.C.C.P. providing that not more than one misdemeanor offense may be charged or alleged in the same complaint, information or indictment.
Trial was on September 23, 1959, which was after Art. 408a V.A.C.C.P. went into effect.
We need not here decide whether Art. 408a V.A.C.C.P. applies to complaints, informations or indictments filed before its effective date.
If it did apply in appellant’s case, no question was raised in the trial court concerning the information charging three separ-rate offenses and the requirements of Art. 408a V.A.C.C.P. were waived. Hill v. State, No. 31,546, (page 104 this volume) 332 S.W. 2d 579.
The record contains no statement of facts or bills of exception, and no other contention of error is presented.
The judgment is affirmed.